        Case 1:19-cv-10078-VEC-KNF Document 54 Filed 04/28/21 Page 1 of 1




                                              ATTORNEYS AT LAW

  230 Park Avenue | 21st Floor | New York, NY 10169 | Telephone: 212-349-2800 | www.dunnington.com | rswetnick@dunnington.com




                                                                    April 28, 2021


By ECF

Hon. Valerie Caproni
United States District Judge
US District Court, Southern District of NY
40 Foley Square
New York, New York 10007

                   RE:      Veleva v. Tamburi Trattoria Ltd., et al.
                            Case No. 19-cv-10078

Dear Judge Caproni:

        This office represents the Defendants in the above noted matter. We recently noted to
efiling of Orders in response to emails you received directly from the Plaintiff, who apparently
elected to proceed pro se. Please note that we did not received copies of any such
communications and respectfully request that you advise her that this office must be copied in
any and all communications she may have with the Court.

         Thank you for your consideration an attention.

                                                                    Respectfully yours,

                                                                    /s/ Robert N. Swetnick

                                                                    Robert N. Swetnick
                                                                    Partner

RNS:sb
